Citation Nr: 0206147	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  98-08 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for major depression, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to June 
1962, and from February 1989 to November 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for major depression, and 
assigned a disability rating of 30 percent.


FINDINGS OF FACT

1.  The RO has provided notice and assistance to the veteran, 
and sufficient evidence is of record for an equitable 
disposition of the appeal.

2.  From the time of the initial grant of service connection, 
the veteran's major depressive disorder has been manifested 
by disturbances of motivation and mood and difficulty 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a 50 percent rating, and no more, for major 
depression are met from the date of service connection.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9434 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

While the veteran's appeal was pending, there was a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA), which redefined VA's duty to assist claimants for VA 
benefits and enhanced VA's duty to notify claimants as to the 
information and evidence necessary to substantiate a claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Regulations implementing the VCAA were 
published on August 29, 2001.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA and the implementing 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  
See 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

The veteran is seeking a higher disability rating for major 
depression, on appeal from the initial grant of service 
connection.  As there are no particular application forms 
required for the higher rating claim, there is no issue as to 
the provision of forms or instructions for applying for the 
benefits sought.  See 38 U.S.C.A. § 5102 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)(2)).

VA has a duty to notify the veteran and his representative of 
any information and evidence not previously provided that is 
necessary to substantiate his claim.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  In a January 1998 letter, the RO informed the 
veteran that he should submit evidence, including medical 
records and lay statements, that would show how his 
disability due to depression had worsened.  The RO sent the 
veteran a statement of the case in February 1998,  and 
supplemental statements of the case in February 1999 and 
March 2000.  These documents together list the evidence 
considered, the legal criteria for evaluating the severity of 
the disability due to depression, and the analysis of the 
facts as applied to those criteria.  Through these documents, 
the RO informed the veteran of the information and evidence 
necessary to substantiate his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  The veteran's claims file 
contains his service medical records, and records of VA 
mental health outpatient treatment records.  The veteran had 
a hearing before RO personnel in August 1998.  In November 
1999, the Board remanded the case to the RO to obtain records 
of the veteran's private mental health treatment.  In a 
December 1999 letter, the RO asked the veteran to sign 
releases to allow VA to request his private treatment 
records.  The veteran did not respond to the RO's request.  
The veteran has not identified any other potentially relevant 
evidence that is not associated with the claims file.  VA has 
taken reasonable actions to assist the veteran in obtaining 
the evidence necessary to substantiate his claim.

VA's assistance to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  The veteran received 
VA psychiatric examinations in June 1997, October 1997, and 
May 1999.  The examinations addressed relevant manifestations 
of his depression.  Further examination is unnecessary.

In summary, the Board sees no areas in which further 
development may be fruitful.  VA has substantially met the 
requirements of the VCAA.  The Board has considered whether 
there is any prejudice to the veteran in the Board's 
consideration of the VCAA and its implementing regulations in 
the first instance, i.e., when the RO has not yet considered 
the new law and regulations.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  As the requirements 
of the VCAA have been substantially met, there is no possible 
benefit to be derived from sending the case back to the RO 
for explicit consideration of the VCAA in the first instance.  
The Board's consideration of the regulations in the first 
instance is not prejudicial to the veteran, because the 
regulations merely implement the VCAA, and do not provide any 
rights other than those provided by the VCAA.

II.  Rating for Major Depression

The veteran appealed the 30 percent disability rating 
initially assigned for his major depression.  He is seeking a 
higher rating.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2001).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. §§ 4.2, 4.3 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

The Court has indicated that, in appeals from the initial 
rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).

The rating schedule provides the following criteria for 
ratings of 30 percent or more for mental disorders, such as 
major depressive disorder:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal) due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)
   .................................................. 30 percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ......................... 50 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
........................................... 70 percent

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  ....................... 
100 percent

38 C.F.R. § 4.130, Diagnostic Code 9434 (2001).

The veteran submitted a claim for service connection for 
depression in April 1997.  His service medical records show 
mental health evaluations in 1961, and mental health 
treatment in 1992 through 1996, with a diagnosis in the 1990s 
of major depression.  The report of a May 1996 medical 
evaluation board report reflects the veteran's reports of 
feeling almost no motivation at all at work, and increasingly 
worse concentration.  He reported that his productivity had 
plummeted, and that he had missed almost all of his 
performance goals in his duties as a recruiter.  The examiner 
found that the veteran had a dysphoric affect, with no 
evidence of hallucinations or suicidal or homicidal ideation.  
His thought process was "mildly circumstantial, but overall 
goal directed."  The examiner concluded that the veteran had 
major depression, with marked impairment for military 
service, and severe impairment for civilian social and 
industrial adaptation.  The examiner assigned a global 
assessment of functioning (GAF) score of 55.  The examiner 
indicated that the veteran's depression was a defect 
disqualifying him for further military service, but that he 
was not a danger to himself or others.  The examiner 
recommended continuing mental health treatment, including 
medication.

On VA examination in June 1997, the veteran reported that he 
had difficulty getting tasks done because of his depression.  
He indicated that he was easily overwhelmed by even simple 
tasks.  He reported that he was irritable, and functioned 
better when alone.  He reported that he continued to have 
psychotherapy and to take prescription medication for his 
depression.  He reported had worked as a housepainter, a 
waiter, a bartender, and had run his own businesses, 
including restaurants and a wallpaper store.  The examiner 
observed that the veteran's mood was mildly dysphoric.  There 
was no evidence of hallucinations, delusions, or suicidal or 
homicidal feelings.  The veteran reported occasionally 
feeling paranoid.  The examiner found that the veteran's 
recent and remote memory were intact, and that his short term 
memory seemed to be mildly impaired.  The veteran's 
concentration and attention span were slightly decreased.  
His judgment was considered good.  The examiner provided a 
GAF score of 60.  In an August 1997 rating decision, the RO 
granted service connection for major depression, and assigned 
a 30 percent rating, effective from the date of the veteran's 
separation from his most recent period of active service.

In his August 1998 hearing at the RO, the veteran reported 
that he had been successful in his military duties as a 
recruiter before he became depressed.  He indicated that, 
since his depression had begun during service, he felt easily 
overwhelmed, and had difficulty completing tasks or 
interacting with people.  He reported that the medication he 
took for depression kept him from feeling suicidal, but that 
he still had trouble functioning.  He reported that he was 
easily angered, and would feel like being violent.  He 
reported that he had sudden crying spells about once a month.  
He noted that he was retired from active duty because of his 
depression.  He reported that Air Force psychiatrists had 
indicated that his depression was 50 percent disabling.  He 
asserted that the manifestations of his depression were most 
consistent with the criteria for a 70 percent rating.  He 
reported that his irrationally angry behavior toward his 
mother had led her to avoid him.  He indicated that he did 
not feel that he could perform in a job as he had before.  He 
reported that he had tried to work after service, doing 
simple jobs, but had not been able to hold jobs for long.  He 
indicated that he was not currently working, and that he 
spent most of his time doing simple projects around his 
house.  He reported that a Dr. Simpson, whom he had seen at a 
VA outpatient clinic, had told him that his disability due to 
depression was at the 50 percent level.

VA outpatient treatment notes from 1997 and 1998 reflect that 
the veteran received medication for depression.  On VA 
psychiatric evaluation in October 1997 (performed by Dr. 
Simpson), the veteran indicated that he had felt depressed 
since 1994, and had been on medication for depression in 
1995.  He reported that he continued to have sadness, 
irritability, sleep problems, fatigue, problems with 
concentration, and crying spells, but no thoughts of hurting 
himself or others.  He denied hallucinations or delusions.  
His mother lived with him and was a stressor, because of her 
age and medical problems.  On evaluation, the veteran was 
casually dressed and in no apparent distress.  He was 
oriented, with normal speech and coherent thoughts.  His 
affect was constricted, but he was not overtly psychotic.  
Judgment and insight were intact.

VA outpatient treatment records dated from January to 
December 1998 were associated with the file.  In January 
1998, the veteran reported having occasional episodes of 
depression, but brought on by day-to-day problems.  He 
reported his problems were not like they were before.  He 
indicated that the one situational problem that affected his 
mood was having his mother live with him.  He reported 
improved interest and energy level, but he felt down if he 
stayed home.  The veteran was casually dressed, alert, 
oriented, and cooperative.  His affect was constricted, and 
his speech was normal.  He was not psychotic, nor was he 
having thoughts of hurting himself or others.  His judgment 
and insight were intact.

In March 1998, the veteran continued to report depression 
related to his mother's staying with him.  He reported no 
energy and having to force himself to do things.  He had 
started a job at a drug store, and he enjoyed the work, 
because it kept him away from his mother.  The doctor 
observed that he was casually dressed, alert, oriented, and 
cooperative.  Thoughts were coherent and speech was normal.  
He was depressed, but not suicidal.

In June 1998, the veteran reported that his mother had moved 
out.  He reported that he could not survive on 30 percent 
disability compensation.  He reported that having a 30 
percent disability rating made him more down, and he did not 
feel like facing things.  His affect was anxious.

In December 1998, the veteran reported that he had reduced 
his working hours.  He had problems with his family after 
allowing his son and a friend to move in with him.  After 
they moved out, he had more financial problems.  He had been 
feeling sad and unhappy because of these stressors.  He 
denied being irritable with others.  The doctor observed the 
veteran had situational sadness secondary to current stress.

On VA examination in May 1999, the veteran reported that he 
was still very withdrawn, with very limited social contacts.  
He reported that he had a part time job, driving a truck 
making floral deliveries.  He stated that any more demanding 
job would be too stressful, and that he had not lasted at 
jobs that were even a little more stressful.  He reported 
that he cried frequently, and had not laughed in several 
years.  The veteran was observed to be clean and neat.  The 
examiner noted that the veteran's mood was dysthymic, and 
that his affect was dysphoric and limited in range.  The 
examiner observed that the veteran's speech and thought 
processes were normal, and that his judgment and insight were 
intact.  There was no evidence of hallucinations, delusions, 
or suicidal or homicidal ideation.  The examiner assigned a 
current GAF score of 45, with 50 for the past year.

Under the applicable rating criteria, it appears that the 
veteran does generally function satisfactorily, with routine 
behavior, self-care, and conversation normal, although he has 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  His 
difficulties relate to symptoms such as depressed mood and 
anxiety.  Thus, he meets the criteria for a 30 percent 
evaluation.  The question is whether he meets the criteria 
for an evaluation higher than 30 percent.

Considering the criteria for a 50 percent evaluation, the 
veteran does not have flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short and long-term memory; impaired judgment, 
or impaired abstract thinking.  He does, however, have 
disturbances of motivation and mood, reporting difficulty 
motivating himself for work at times due to depression or 
anxiety, and he has difficulty maintaining effective social 
relationships, as demonstrated by his difficulties with his 
mother, his son, and his son's friend.  While the veteran 
does not meet most of the criteria required for a 50 percent 
evaluation, he does meet some of them, and, giving him the 
benefit of any reasonable doubt, a 50 percent rating is 
appropriate.

The veteran does not meet any of the criteria for a 70 
percent rating.  

There is no evidence of suicidal ideation; obsessional 
rituals; illogical, obscure, or irrelevant speech; inability 
to function independently because of near-continuous panic or 
depression; impaired impulse control; spatial disorientation; 
neglect of self care; difficulty adapting to stressful 
circumstances including work; or inability to establish or 
maintain effective work and social relationships.  
Examination reports and other evidence have shown a fairly 
consistent degree of impairment over time, such that the 
assignment of staged ratings for different periods is not 
warranted.

Accordingly, giving the benefit of reasonable doubt to the 
veteran, a 50 percent rating will be granted from the date of 
service connection.  38 U.S.C.A. § 5107(b) (West Supp. 2001).



ORDER

Entitlement to a 50 percent disability rating, and no more, 
is granted from the initial date of service connection, 
subject to laws and regulations controlling the disbursement 
of monetary benefits.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

